           Case 1:15-vv-00232-UNJ Document 171 Filed 11/10/20 Page 1 of 7




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
MARI BOURCHE As Personal                 *
Representative of the ESTATE             *
OF JOSEPH BOURCHE,                       *
                                         *           No. 15-232V
                    Petitioner,          *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: October 16, 2020
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                      *           Probate Costs
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner;
Sarah C. Duncan, United States Dep’t of Justice, Washington, DC, for Respondent.

PUBLISHED DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

      On March 3, 2020, petitioner Mari Bourche moved for final attorneys’ fees
and costs. She is awarded $38,811.63.
                                        *       *       *
      The background for this case has been set forth previously in the
undersigned’s prior two decisions awarding interim fees. See First Fees Decision,

       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
       Case 1:15-vv-00232-UNJ Document 171 Filed 11/10/20 Page 2 of 7




2017 WL 2480936 (Fed. Cl. Spec. Mstr. May 11, 2017); Second Fees Decision,
2018 WL 7046894 (Fed. Cl. Spec. Mstr. Dec. 19, 2018). The instant fees motion
requests reimbursement for work performed from May 23, 2018 until the present.
During that time, petitioner obtained and filed additional medical records and the
parties filed post-hearing briefs. The undersigned issued his decision denying
compensation on January 7, 2020. 2020 WL 571061 (Fed. Cl. Spec. Mstr. Jan. 7,
2020).
       On March 3, 2020, petitioner filed a motion for final attorneys’ fees and
costs (“Fees App.”). Petitioner requests attorneys’ fees of $35,951.00 and
attorneys’ costs of $9,718.84 for a total request of $45,669.04. Fees App. at 3.
Pursuant to General Order No. 9, petitioner states that she did not personally incur
any costs related to the litigation of this matter. Id. On March 16, 2020, respondent
filed a response to petitioner’s motion. Respondent argues that “[n]either the
Vaccine Act nor Vaccine Rule 13 contemplates any role for respondent in the
resolution of a request by a petitioner for an award of attorneys’ fees and costs.”
Response at 1. Respondent adds, however that he “is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.” Id at
2. Additionally, he recommends “that the special master exercise his discretion”
when determining a reasonable award for attorneys’ fees and costs. Id. at 3.
Petitioner did not file a reply thereafter.
                                   *      *       *

       Although compensation was denied, petitioners who bring their petitions in
good faith and who have a reasonable basis for their petitions may be awarded
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e)(1). In this case, the undersigned
has no reason to doubt the good faith of the claim, and although the claim was
ultimately unsuccessful, the matter necessitated an entitlement hearing and the
undersigned finds that petitioners’ claim has a reasonable basis throughout the
entire case. Respondent also has not challenged the reasonable basis of the claim.
A final award of attorneys’ fees and costs is therefore proper in this case.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
                                              2
       Case 1:15-vv-00232-UNJ Document 171 Filed 11/10/20 Page 3 of 7




calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.

       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)
      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
during this period was done outside of the District of Columbia.
       Petitioner requests the following hourly rates for the work of his counsel at
Van Cott & Talamante, PLLC: for Mr. Andrew Downing, $385.00 per hour for all
work performed from 2018-2020, for Ms. Courtney Van Cott, $205.00 per hour for
work performed in 2018-2019 and $275.00 per hour for work performed in 2020,
and for paralegal Danielle Avery, $135.00 per hour for work performed in 2018-
2019.

       The second interim fees decisions in this case set forth what the undersigned
has found to be reasonable hourly rates for 2018, when the undersigned
compensated Mr. Downing at $375.00 per hour, Ms. Van Cott at $200.00 per hour,
and paralegal work at $110.00 per hour. Petitioner has not provided any rationale
as to why the undersigned should depart from this previous determination.
Application of these 2018 rates results in a reduction from the final award of
attorneys’ fees of $953.00.

      The undersigned finds the hourly rates requested from 2019 onward to be
reasonable and consistent with what counsel and their staff have previously been
awarded. See, e.g., Olschansky v. Sec’y of Health & Human Servs., No. 17-
1096V, 2020 WL 1027681 (Fed. Cl. Spec. Mstr. Feb. 21, 2020). Although Ms.
Van Cott’s hourly rate jumps from $205 in 2018 and 2019 to $275 in 2020, Ms.
Van Cott has 6 years of experience in 2020, placing her in the range of attorneys

                                             3
       Case 1:15-vv-00232-UNJ Document 171 Filed 11/10/20 Page 4 of 7




with 4-7 years of experience. The minimum rate for attorneys with that experience
is $253 and the maximum is $338. Ms. Van Cott does good work, justifying the
increase to $275 per hour for work in 2020.

      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       Upon review of the submitted billing records, the undersigned finds the
majority of the time billed to be reasonable. The timesheet entries are sufficiently
detailed such that the undersigned can assess their reasonableness. However, a
small reduction is necessary due to excessive paralegal time billed. Paralegals
billed time on administrative tasks such as filing documents, and excessive time on
review of filings (e.g., 0.1 hours on reviewing minute entries, 0.2 hours to review
status reports and scheduling orders). These issues have previously been noted
concerning Van Cott & Talamante paralegals. Second Fees Decision, 2018 WL
7046894, at *3; Sheridan v. Sec’y of Health & Human Servs., No. 17-669V, 2019
WL 948371, at *2-3 (Fed. Cl. Spec. Mstr. Jan. 31, 2019); Moran v. Sec’y of Health
& Human Servs., No. 16-538V, 2019 WL 1556701, at *4 (Fed. Cl. Spec. Mstr.
Jan. 23, 2019). A reasonable reduction for these issues is $500.00.
      Accordingly, petitioner is awarded final attorneys’ fees of $34,498.00.

      C.     Costs Incurred

       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$9,718.84 in costs. This amount is comprised of acquiring medical records, a
transcript of the entitlement hearing, and work performed by petitioner’s estate
counsel. Fees App. Ex. 2 at 15-16. With respect to the medical records, postage,
and transcript, petitioner has provided documentation to support these costs and all
appear reasonable in the undersigned’s experience.

       Petitioner’s request for costs associated with counsel for Mr. Bourche’s
estate requires further discussion. Petitioner requested $6,905.21 for work
performed by attorneys at a Colorado law firm, Lyon Gaddis, that represented Ms.
Bourche in settling the affairs of late husband. Petitioner maintained that “for the
                                               4
       Case 1:15-vv-00232-UNJ Document 171 Filed 11/10/20 Page 5 of 7




sole purpose of being appointed Personal Representative so she could continue
with this vaccine claim upon her husband’s death. Probate for her husband’s estate
was otherwise unnecessary.” Fees App. at 3.

      The undersigned requested more information regarding whether an estate
would have been created regardless of petitioner’s Vaccine Program claim. This
order also directed petitioner to include “a statement from the attorney at Lyons
Gaddis who performed the estate work regarding the amount that he has been paid
and who paid for that work (i.e., Van Cott & Talamante or petitioner herself or Mr.
Bourche’s estate).” Order, issued July 13, 2020.

       Ms. Bourche’s attorney in this matter, Mr. Downing, emailed the attorney
Ms. Bourche retained for the estate work, John W. Gaddis. Mr. Downing
requested additional information about the estate and appears not to have inquired
about who paid the work of the attorney. The entirety of Mr. Gaddis’s response
was: “But for the pending injury claim, it is my understanding that the Bourche
estate would have been resolved using Colorado Small Estate Affidavit. In other
words, there was a different way to resolve this case, IF the estate proceeding had
not been required for purposes of the injury claim.” Exhibit 79 (email from John
W. Gaddis to Andrew D. Downing). On behalf of Ms. Bourche, Mr. Downing
maintained that “but-for the vaccine claim, Mr. Bourche’s estate could have been
settled with a Colorado Small Estate Affidavit,” which “allows a person to settle a
small estate without having to engage in the probate process.” Pet’r’s Status Rep’t,
filed July 13, 2020, at 1-2. Mr. Downing cited no authority for this proposition.

       Respondent filed his response on August 6, 2020, stating that “a number of
the tasks billed by Lyons Gaddis appear to be routine estate tasks that were not
required for Mrs. Bourche to be recognized as personal representative, particularly
those that occurred after February 24, 2016, when letters of administration were
conveyed to Mr. Downing’s office.” Response at 2. Respondent further states that
although it is possible that the Small Estate Affidavit could have been used with
Mr. Bourche’s estate, “presumably petitioner would still have to had to resolve
issues regarding potential creditors and claims upon Mr. Bourche’s assets, which
may have required attorney involvement.” Id. at 3. Ms. Bourche did not reply to
the Secretary’s response.

      Pursuant to McCullouch v. Sec’y of Health & Human Servs., 923 F.3d 998,
1002 (Fed. Cir. 2019) (noting the Secretary did not challenge the initial expenses
associated with setting up a guardianship), a petitioner in the Vaccine Program
who incurs probate expenses that would not have been incurred but-for the claim in
the Vaccine Program may be reimbursed for those expenses. For a longer
                                             5
          Case 1:15-vv-00232-UNJ Document 171 Filed 11/10/20 Page 6 of 7




examination of the recoverability of probate expenses in the context of
guardianship, see Martin on behalf of KM v. Sec’y of Health & Human Servs., No.
16-318V, 2019 WL 625442, at *6-15 (Fed. Cl. Spec. Mstr. Jan. 22, 2019).
However, not all activities in a probate proceeding are necessarily attributable to
the claim pending in the Vaccine Program. In these circumstances, a Vaccine
Program petitioner is not reimbursed for those expenses. See Mol v. Sec’y of
Health & Human Servs., 50 Fed. Cl. 588, 591 (2001); see also Lemon v. Sec’y of
Health & Human Servs., 19 Cl. Ct. 621, 623 (1990) (disallowing fees related to the
administration of the estate of petitioner’s child).

       Whether Ms. Bourche would have been required to create an estate in the
absence of the Vaccine Program claim is not clear. Mr. Gaddis, the Colorado
estate attorney, stated that Ms. Bourche could have used a “Colorado Small Estate
Affidavit,” but Mr. Gaddis did not describe this process. While Mr. Gaddis may
be correct in his conclusion, the lack of reasoning or citation to authority leaves
several questions unanswered. Nevertheless, the undersigned will extend the
benefit of doubt to Ms. Bourche, particularly in light of the Secretary’s failure to
challenge the necessity of creating an estate to pursue the Vaccine Program claim.

      However, simply because an estate was necessary to maintain a case in the
Vaccine Program, it does not automatically follow that all Mr. Gaddis’s work was
because of the Vaccine Program claim. For example, in administering Mr.
Bourche’s estate, Mr. Gaddis or professionals in his firm created entries showing:

      “Draft correspondence to Napa Auto Parts; correspondence to client;
      review of various assets of estate and estate debts.” (April 26, 2016).2

      “Review correspondence form Napa and calendar deadline to file
      notice of disallowance of claim.” (April 26, 2016).

      “Review of estate assets and work on inventory.” (May 9, 2016).

      “Review claim of Advanced Auto Parts; e-mail correspondence to
      Advanced Auto Parts; calendar deadline to disallow claim.” (May 11,
      2016).

Fee App. exhibit A at 22-23 (Lyons Gaddis timesheets). This list is simply a
sample.


      2
          Mr. Bourche owned auto repair shops.

                                             6
           Case 1:15-vv-00232-UNJ Document 171 Filed 11/10/20 Page 7 of 7




       After the Secretary raised questions about the routine nature of some of
these activities (see Resp’t’s Resp., filed Aug. 6, 2020, at 2-3), Mr. Downing
and/or Mr. Gaddis had an opportunity to explain them. It is telling that they did
not. Mr. Downing and/or Mr. Gaddis did not explain how, absent the Vaccine
Program claim, Mr. Bourche’s estate would have addressed claims of creditors.
        Upon review of the submitted information, the undersigned finds a
reasonable amount to reimburse petitioner for probate work due to Mr. Bourche’s
claim in the Vaccine Program is $1,500.00. A small consideration is that petitioner
did not provide any support for the hourly rate attorneys from Lyons Gaddis
charged ($400 - $440 per hour). While the hourly rate is a small concern, the
larger issue is that Ms. Bourche has not explained how the Vaccine Program claim
made necessary many tasks Mr. Gaddis performed.
       Accordingly, petitioner is awarded final attorneys’ costs of $4,313.63.

       D.      Conclusion
       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $38,811.63 (representing
$34,498.00 in attorneys’ fees and $4,313.63 in attorneys’ costs) as a lump sum in
the form of a check jointly payable to petitioner and petitioner’s counsel, Mr.
Andrew Downing.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.3


               IT IS SO ORDERED.


                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    7
